IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 JOHN VELTRE,                                 : No. 64 WM 2019
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 WESTMORELAND COUNTY COURT OF                 :
 COMMON PLEAS,                                :
                                              :
                     Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 14th day of November, 2019, the Application for Leave to File

Original Process and Petition for Writ of Mandamus are DISMISSED. The Prothonotary

is DIRECTED to forward the filings to counsel of record.